Exhibit 10.7

 

Selectica, Inc.

Convertible Note Financing

Term Sheet

February 9, 2015

 

 

Issuer:

Selectica, Inc. (the “Issuer” or the “Company”).

 

Listing/Ticker:

SLTC

 

Loan Amounts and Investors:

Lloyd I. Miller, III, Milfam II L.P. and Lloyd I. Miller Trust A-4 (the
“Investors”), purchasing $3 million in Notes (as defined below) within
forty-five (45) days of the execution of definitive documentation (the date of
such purchase, the “Closing”), subject to the terms and conditions thereof.

 

Type of Securities:

Junior Secured Convertible Promissory Notes (the “Notes”).

 

Maturity Date:

Five years from the date of issuance of the Notes.

 

Interest:

8% per year, simple interest, payable quarterly; provided, however, the Issuer
shall have the option to pay any amounts of interest with a payment in kind
(PIK) based upon an interest rate amount calculated at 10% per year simple
interest, provided that the Issuer provides prior written notice thereof to the
Investors at least 30 days in advance of the applicable interest payment date.

 

Conversion:

Principal and interest due under each Note will be convertible into shares of
common stock of the Issuer at any time on or prior to the Maturity Date at the
sole election of the Investors, subject to applicable NASDAQ listing rule
limitations, at a conversion price of $5.70 per share (as may be adjusted for
any stock splits, recapitalizations and other similar events). Within 45 days
after the Closing, the Company shall file a registration statement with the
Securities and Exchange Commission (“SEC”) with respect to the resale of the
common stock issuable upon conversion of the Notes. The Company shall use
commercially reasonable efforts to cause the registration statement to be
declared effective by the earlier of (i) five days after the SEC signs off on
the registration statement or (ii) 90 days after the Closing assuming no SEC
review (120 days with an SEC review). All expenses incurred in connection with
any registration will be borne by the Company.

 

Prepayment:

The Notes may not be prepaid or called by the Company prior to the Maturity
Date.

 

 

 
1

--------------------------------------------------------------------------------

 

 

Security; Subordination:

The Notes will be secured by a second position on the Issuer’s assets, subject
only to first priority position of Bridge Bank. The Issuer will authorize the
Investors to file UCC-1 financing statements and other necessary documents
showing the Investors, as secured parties, and the Issuer, as debtor, covering
the above described collateral. The costs of filing and preparation of any
financing statements shall be borne by the Issuer. The Notes shall be
subordinated only to the Issuer’s debt to Bridge Bank as of the date of the
Closing (including an additional $2 million anticipated to be loaned to the
Issuer under the credit facility), and Bridge Bank, the Investors and the Issuer
shall execute and deliver an intercreditor agreement in form reasonably
satisfactory to Bridge Bank and the Investors.

 

Purchase Agreement:

The Notes shall be issued pursuant to a Note Purchase Agreement prepared by the
Company’s legal counsel, DLA Piper LLP (US), which shall contain
representations, warranties, covenants (including, without limitation, standard
cross-default provisions with respect to the Company’s senior credit facility)
and closing conditions typical of a transaction of this type, in the reasonable
discretion of the Investors. The parties will also enter into a Security
Agreement prepared by the Company’s legal counsel on terms reasonably acceptable
to the Investors, as well as any other documents reasonably requested by the
Investors to secure their security interests.

 

Expenses:

Regardless of whether the transaction closes, the Company shall reimburse the
Investors for their reasonable out-of-pocket expenses incurred in connection
with the proposed financing (including, but not limited to, the reasonable fees
and disbursements of counsel to the Investors) and the related transactions
contemplated between the parties and their affiliates (including, but not
limited to, any guarantees or equity investments), in an amount not to exceed
$75,000. All of such expenses shall be deducted from the proceeds at closing, if
applicable; if closing does not occur, then not later than five (5) business
days following notice by the Issuer or the Investors of their intent not to
proceed with the transaction contemplated hereby.

 

Binding Terms:

This term sheet is the legally binding obligation of each party hereto, subject
to the negotiation of, and entry into, definitive documentation of the
transactions contemplated hereby on terms reasonably acceptable to the
Investors, including, without limitation, a note purchase agreement, one or more
promissory notes, one or more security agreements and any other documents
reasonable requested by the Investors. The parties shall promptly proceed to
negotiate such definitive documentation in good faith. Except as provided under
“Expenses” above, each party will be responsible for all of its own costs and
expenses relating to discussing this term sheet and negotiating and entering
into the proposed agreements. The provisions above regarding “Expenses” and the
provisions below regarding “Confidentiality” and “Governing Law” shall be
legally binding obligations on the parties hereto, regardless of whether or not
the parties enter into the definitive documentation contemplated hereby.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Confidentiality:

No party will make any public announcement of the signing of this term sheet or
the transactions contemplated hereby or of the pendency of discussions between
the parties or disclose the contents of this term sheet without the consent of
the other party hereto (other than to an Investor or its legal and other
advisors), except as otherwise required by law; provided, however, that the
parties hereby acknowledge that the Company intends to publicly announce the
execution of this term sheet on or about February 9, 2015.

 

Governing Law:

This term sheet will be governed by and construed in accordance with the laws of
New York without regard to the principles of conflicts of law of any
jurisdiction.

 

 

 
3

--------------------------------------------------------------------------------

 

 

The foregoing accurately summarizes the understanding and agreement of the
parties with respect to the matters covered by this term sheet as of the day and
year first above written.

 

 

Selectica, Inc.

 

By: /s/  Blaine Mathieu             

Name:   Blaine Mathieu

Title:     Chief Executive Officer

 

 

Lloyd I. Miller, III

 

 

By:       /s/ Lloyd I. Miller, III               

Name:  Lloyd I. Miller, III

Title:    Individual

 

Milfam II L.P.

 

 

 

By:       MILFAM LLC

Its:       General Partner

 

 

By:       /s/ Lloyd I. Miller, III               

Name:  Lloyd I. Miller, III

Title:    Manager

 

Lloyd I. Miller Trust A-4

 

By:       MILFAM LLC

Its:       Investment Advisor

 

 

By:       /s/ Lloyd I. Miller, III              

Name:  Lloyd I. Miller, III

Title:    Manager

 

   

 

 

 4